MEMORANDUM OPINION
                                           No. 04-12-00293-CR

                                      Reynaldo Solis GONZALEZ,
                                               Appellant

                                                     v.

                                          The STATE of Texas,
                                                Appellee

                      From the 175th Judicial District Court, Bexar County, Texas
                                    Trial Court No. 2011CR10914
                             Honorable Mary D. Roman, Judge Presiding

PER CURIAM

Sitting:           Catherine Stone, Chief Justice
                   Karen Angelini, Justice
                   Sandee Bryan Marion, Justice

Delivered and Filed: June 27, 2012

DISMISSED

           The trial court’s certification in this appeal states that “this criminal case is a plea-bargain

case, and the defendant has NO right of appeal.” The clerk’s record contains a written plea

bargain, and the punishment assessed did not exceed the punishment recommended by the

prosecutor and agreed to by the defendant; therefore, the trial court’s certification accurately

reflects that the underlying case is a plea-bargain case. See TEX. R. APP. P. 25.2(a)(2).
                                                                                   04-12-00293-CR


       Rule 25.2(d) of the Texas Rules of Appellate Procedure provides, “The appeal must be

dismissed if a certification that shows the defendant has a right of appeal has not been made part

of the record under these rules.” TEX. R. APP. P. 25.2(d). On May 22, 2012, we ordered that this

appeal would be dismissed pursuant to rule 25.2(d) unless an amended trial court certification

showing that the appellant has the right of appeal was made part of the appellate record by June

15, 2012. See TEX. R. APP. P. 25.2(d); 37.1; see also Dears v. State, 154 S.W.3d 610 (Tex. Crim.

App. 2005); Daniels v. State, 110 S.W.3d 174 (Tex. App.—San Antonio 2003, no pet.). No

response was filed. In the absence of an amended trial court certification showing that the

appellant has the right of appeal, rule 25.2(d) requires this court to dismiss this appeal.

Accordingly, the appeal is dismissed.

                                                     PER CURIAM

DO NOT PUBLISH




                                               -2-